DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 20, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation recited in claim 3 is identical to that recited in claim 1, lines 15-16.  Therefore, claim 3 fails to further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Oishi (US 2016/0218138 A1) in view of Yi et al. (US 2014/0252420 A1), Hisanori (US 2013/0193496 A1) and Ahn et al. (US 2013/0307040 A1).
Regarding claims 1 and 3, Oishi discloses in Figs. 3-6 and related text a solid-state imaging element 3 ([0035], lines 1-6; [0049], lines 1-10; [0050], lines 1-6), comprising: 
a photoelectric conversion section 30 (31/32) formed in a depth (-z) direction of a semiconductor substrate 33 and generating charges corresponding to a quantity of received light ([0037], lines 1-10; [0038], lines 1-8; [0051], lines 1-3; [0053], lines 1-5; [0054], lines 1-9); 
a charge accumulating section FD accumulating the charges generated by the photoelectric conversion section ([0039], lines 1-9; [0063], lines 1-5; [0064], lines 1-4); and 
a transfer gate TRG transferring the charges generated by the photoelectric conversion section to the charge accumulating section ([0042], lines 1-4), 
wherein the transfer gate includes a plurality of vertical gate electrodes TRG1/TRG2 which are filled to a predetermined depth from an interface of the semiconductor substrate (e.g., an interface between an upper connecting portion of the transfer gate TRG and a top surface of the semiconductor layer 33) ([0045], lines 1-11 and [0057], lines 1-5), and wherein the plurality of vertical gate electrodes extend into a n-type impurity region 32 ([0037], line 8 and [0074], lines 1-8), wherein the transfer gate includes a transfer gate electrode (the upper connecting portion of the transfer gate TRG protruding higher than the top surface of the semiconductor layer 33 and a top surface of the element separation region 4, and having a rectangular shape in plan view) in contact with the plurality of vertical gate electrodes.
Oishi does not expressly disclose each of the plurality of vertical gate electrodes is tapered in the depth direction of the semiconductor substrate, the plurality of vertical gate electrodes taper at a taper ratio of 0.02 or more in the depth direction of the semiconductor substrate, a distance between the plurality of vertical gate electrodes is 400 nm or less, and a diameter of the plurality of vertical gate electrodes is 100 nm or more.
Yi teaches in Figs. 2C, 2D and related text each of the plurality of vertical gate electrodes 22 is tapered in the depth direction of the semiconductor substrate 1 ([0042], lines 8-19 and [0061], lines 1-4).
Hisanori teaches in Fig. 8 and related text the vertical gate electrode 152a (1252) tapers at a taper ratio of 0.02 or more in the depth direction of the semiconductor substrate 100 ([0067], lines 2-4; [0142], lines 1-4; [0143], lines 1-4).  (Note: Applicant’s specification describes: “Here, the wording ‘the taper ratio is 0.02’ means that, at a depth of 100 nm in the depth direction, the diameter of the vertical gate electrode decreases by 2 nm” (Spec. ¶ [0042]).  According to Applicant’s special definition of “taper ratio”, Hisanori’s taper ratio may be expressed mathematically as 2/tan(180[Symbol font/0xB0]-C) where C is the corner angle (in units of degrees) indicated in Fig. 8 of Hisanori, tan is the tangent function, and C may be in the range of about 90[Symbol font/0xB0] to about 140[Symbol font/0xB0] as disclosed in paragraph [0143], lines 17-19 of Hisanori.  Hisanori’s taper ratio is 0.02 or more when the corner angle C is 90.57[Symbol font/0xB0] or more, which is true for nearly all of Hisanori’s disclosed range for C of about 90[Symbol font/0xB0] to about 140[Symbol font/0xB0].  Hisanori therefore meets the limitation “a taper ratio of 0.02 or more”.)
Ahn teaches in Figs. 2, 4 and related text a diameter W1/W2 of the plurality of vertical gate electrodes TG1(22) is 100 nm or more ([0057]).
Oishi, Yi, Hisanori, and Ahn do not expressly disclose a distance between the plurality of vertical gate electrodes is 400 nm or less.
Oishi, Yi, Hisanori and Ahn are analogous art because they each are directed to image sensor devices (solid-state image pickup devices) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Oishi with the specified features of Yi, Hisanori and Ahn because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oishi’s device to form each of the plurality of vertical gate electrodes to be tapered in the depth direction of the semiconductor substrate, as taught by Yi, to form the vertical gate electrode to taper at a taper ratio of 0.02 or more in the depth direction of the semiconductor substrate, as taught by Hisanori, and to form a diameter of the plurality of vertical gate electrodes to be 100 nm or more, as taught by Ahn, wherein a distance between the plurality of vertical gate electrodes is 400 nm or less, in order to enable the charges (e.g., electrons) generated by the photoelectric conversion section to be quickly drifted along sidewalls of the vertical gate electrodes, thereby increasing an electron transfer speed and improving an image lag property of the device (Yi: [0045], lines 11-17 and [0061], lines 4-9), in order to improve the full-well capacity of the pixel of the image sensor, thereby enlarging the drive range of the image sensor and minimizing operation failures such as image lag (Hisanori: [0187]), and to ensure the transfer gate can be formed conformal to the surface profile of the semiconductor substrate including the recess (trench) (Hisanori: [0143]), and in order to enable an electric field from the plurality of vertical gate electrodes to be effectively transferred to the photoelectric conversion section (Ahn: [0057]), respectively.
Therefore, Oishi in view of Yi, Hisanori and Ahn in combination teach the plurality of vertical gate electrodes taper at a taper ratio of 0.02 or more in the depth direction of the semiconductor substrate.
Moreover, it is noted that although Oishi’s vertical gate electrodes (TRG1/TRG2) of the embodiment of Figs. 3-6 are of a substantially solid circular cylindrical shape, Oishi expressly discloses that the shapes of the vertical gate electrodes are not limited thereto (Oishi: [0095]).
Furthermore, it has been held that the test for obviousness is what the combined teachings of the prior art references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  MPEP 2145(III).
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1980).  Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found.  The instant disclosure does not set forth evidence ascribing unexpected results due to a distance between the plurality of vertical gate electrodes being 400 nm or less.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
	Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811